 

Exhibit 10.9

 

SECOND AMENDED AND RESTATED STOCK ESCROW AGREEMENT

 

THIS SECOND AMENDED AND RESTATED STOCK ESCROW AGREEMENT, dated as of October 23,
2015 (this “Agreement”), by and among Global Defense & National Security
Systems, Inc., a Delaware corporation (the “Company”), Global Defense & National
Security Holdings LLC (the “Sponsor”), and American Stock Transfer & Trust
Company (the “Escrow Agent”).

 

WHEREAS, the Company, Sponsor and Escrow Agent are party to that certain escrow
agreement, dated October 24, 2013, as amended and restated on July 21, 2015 (the
“Current Agreement”), pursuant to which the Sponsor agreed to deposit its
2,003,225 shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), purchased on July 19, 2013 (the “Sponsor’s Shares”) in escrow
as therein provided;

 

WHEREAS, pursuant to the terms of the Current Agreement, the Escrow Agent has
accepted the Sponsor’s Shares, in escrow, to be held and disbursed as therein
provided;

 

WHEREAS, the requisite number of stockholders of the Company have approved an
amendment to the Company’s amended and restated certificate of incorporation to,
among other things, extend the date before which the Company must complete a
business combination from October 24, 2015 (the “Original Termination Date”) to
November 24, 2015 (the “Extended Termination Date”); and

 

WHEREAS, the parties to the Original Agreement desire to amend and restate the
Original Agreement to provide, among other things, that any references to the
Original Termination Date shall be replaced with the Extended Termination Date.

 

IT IS AGREED:

 

1.           Appointment of Escrow Agent. The Company and the Sponsor hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2.           Deposit of Sponsor’s Shares. On or about the effective date of the
Company’s Registration Statement on Form S-1 (File No. 333-191195) filed under
the Securities Act of 1933, as amended (the “Registration Statement”), the
Sponsor shall deliver to the Escrow Agent the certificate representing the
Sponsor’s Shares, which certificate shall remain in the name of the Sponsor, to
be held and disbursed subject to the terms and conditions of this Agreement. The
Sponsor acknowledges that the certificate representing the Sponsor’s Shares
bears a legend to reflect the deposit of the Sponsor’s Shares under this
Agreement.

 

3.           Disbursement of the Sponsor’s Shares. Of the total Sponsor’s
Shares, fifty percent (50%) of such shares will be released from escrow six
months after the consummation of a Business Combination (as defined in the
Registration Statement), and the remaining fifty percent (50%) of the Sponsor’s
Shares will be released from escrow one year after the consummation of a
Business Combination (the “Escrow Period”). The Company shall promptly provide
notice of the consummation of a Business Combination to the Escrow Agent. Upon
the completion of the Escrow Period, the Escrow Agent shall automatically
disburse the Sponsor’s Shares to the Sponsor upon receipt of written request
therefor from the Company; provided, however, that if the Escrow Agent is
notified by the Company pursuant to Section 6.6 hereof that the Company has been
liquidated at any time during the Escrow Period, then the Escrow Agent shall
promptly destroy the certificates representing the Sponsor’s Shares. The Escrow
Agent shall have no further duties hereunder with respect to the Sponsor’s
Shares after the disbursement or destruction of the Sponsor’s Shares in
accordance with this Section 3.

 

 4.           Rights of Sponsor in Sponsor’s Shares.

 

4.1.          Rights as a Security Holder. Subject to the terms of its Insider
Letter as described in Section 4.4 hereof and except as herein provided, the
Sponsor shall retain all of its rights as a stockholder of the Company during
the Escrow Period, including without limitation, the right to vote Common Stock.
The Escrow Agent shall have no responsibility to determine or verify the
contents or limitations of the Insider Letter and shall be bound only by the
terms of this Agreement.

 

 

 

  

4.2.          Dividends and other Distributions in Respect of the Sponsor’s
Shares. During the Escrow Period, all dividends payable in cash with respect to
the Sponsor’s Shares shall be paid to the Sponsor, but all dividends payable in
stock or other non-cash property (the “Non-Cash Dividends”) shall be delivered
to the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the terms “Sponsor’s Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

 

4.3.          Restrictions on Transfer and Redemption. During the Escrow Period,
no sale, transfer or other disposition (a “Transfer”) may be made of any or all
of the Sponsor’s Shares by the Sponsor except (i) to the Company’s officers,
directors and employees, to the Sponsor’s affiliates or its members upon its
liquidation, (ii) by gift to a member of the Sponsor’s immediate family for
estate planning purposes or to a trust, the beneficiary of which is the Sponsor
or a member of the Sponsor’s immediate family, (iii) if the Sponsor is not a
natural person, by gift to a member of the immediate family of the Sponsor’s
controlling person for estate planning purposes or to a trust, the beneficiary
of which is the Sponsor’s controlling person or a member of the immediate family
of the Sponsor’s controlling person, (iv) by virtue of the laws of descent and
distribution upon death, (v) pursuant to a qualified domestic relations order,
(vi) by certain pledges to secure obligations incurred in connection with
purchases of our securities or (vii) by private sales made at or prior to the
consummation of our initial business combination at prices no greater than the
price at which the shares were originally purchased (each such transferee, a
“Permitted Transferee”); provided, however, that such permitted Transfers may be
implemented only upon the respective Permitted Transferee’s written agreement to
be bound by the terms and conditions of this Agreement and of the Insider Letter
signed by the Sponsor transferring the Sponsor’s Shares and such other documents
as the Company may reasonably require. During the Escrow Period, the Sponsor
shall not pledge or grant a security interest in the Sponsor’s Shares or grant a
security interest in the Sponsor’s rights under this Agreement.

 

4.4.          Insider Letter. The Sponsor has executed a letter agreement with
the Company, which has been filed as an exhibit to the Registration Statement
(the “Insider Letter”), with respect to the rights and obligations of the
Sponsor in certain events, including but not limited to the liquidation of the
Company.

 

5.           Concerning the Escrow Agent.

 

5.1.          Good Faith Reliance. The Escrow Agent shall be protected and shall
not be liable for any action taken or omitted by it in good faith and in the
exercise of its best judgment (unless negligent), and may rely conclusively and
may act upon any order, notice, demand, certificate, opinion or advice of
counsel (including counsel chosen by the Escrow Agent), statement, instrument,
report or other document which is believed by the Escrow Agent to be genuine and
to be signed or presented by the proper person or persons. The Escrow Agent
shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement unless evidenced by a writing
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall have given
its prior written consent thereto.

 

5.2.          Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or losses suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Sponsor’s Shares held by it
hereunder, other than expenses or losses arising from the negligence or willful
misconduct of the Escrow Agent. Promptly after the receipt by the Escrow Agent
of notice of any demand or claim or the commencement of any action, suit or
proceeding, the Escrow Agent shall notify the other parties hereto in writing.
In the event of the receipt of such notice, the Escrow Agent, in its sole
discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Sponsor’s Shares
or it may deposit the Sponsor’s Shares with the clerk of any appropriate court
or it may retain the Sponsor’s Shares pending receipt of a final, non-appealable
order of a court having jurisdiction over all of the parties hereto directing to
whom and under what circumstances the Sponsor’s Shares are to be disbursed and
delivered. The provisions of Sections 5.2 and 5.7 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below and
in the event of termination under 6.10 below.

 

5.3.          Compensation. The Escrow Agent shall be entitled to compensation
from the Company in accordance with Schedule I hereto for all services rendered
by it hereunder.

 

 

 

 

5.4.          Further Assurances. From time to time on and after the date
hereof, the Company and the Sponsor shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5.          Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice, and such resignation shall become effective at
such time that the Escrow Agent shall turn over to a successor escrow agent
appointed by the Company the Sponsor’s Shares held hereunder. If no successor
escrow agent is so appointed within the sixty (60) day period following the
giving of such notice of resignation, the Escrow Agent may submit an application
to deposit the Sponsor’s Shares with the United States District Court for the
Southern District of New York, provided the Escrow Agent provides notice of such
deposit to the Company and the Sponsor in accordance with Section 6.6 hereof.

 

5.6.          Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly; provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5. Upon such discharge, all
obligations under this Agreement to the Escrow Agent shall terminate.

 

5.7.          Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own
negligence or willful misconduct.

 

5.8.          Waiver. The Escrow Agent hereby waives any and all right, title,
interest or claim of any kind (each, a “Claim”) in or to any distribution of the
Trust Account (as defined in that certain Investment Management Trust Agreement,
dated as of the date hereof, by and between the Company and the Escrow Agent as
trustee thereunder), and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.

 

5.9.          Standard of Care. The Escrow Agent shall be obligated only to
perform the duties specifically set forth in this Escrow Agreement, which shall
be deemed purely ministerial in nature, and the Escrow Agent shall under no
circumstances be deemed to be a fiduciary to any party hereto or any other
person. The parties hereto agree that the Escrow Agent shall not assume any
responsibility for the failure of the parties hereto to perform in accordance
with this Escrow Agreement or any other agreement or document. This Escrow
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred from the
terms of this Escrow Agreement or any other agreement or document. In no event
shall the escrow agent be liable, directly or indirectly, for any damages or
expenses arising out of the services provided hereunder, other than damages
which result from the escrow agent’s negligence or willful misconduct.

 

6.           Miscellaneous.

 

6.1.          Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State. The
parties hereto agree that any action, proceeding or claim against it arising out
of or relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and the parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereto hereby
waive any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

6.2.          Waiver of Trial by Jury. Each party hereto hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the parties in the negotiation,
administration, performance or enforcement hereof.

 

 

 



 

6.3.          Entire Agreement. This Agreement and the Insider Letter as
referenced herein contain the entire agreement of the Company and the Sponsor
with respect to the subject matter hereof, and this Agreement contains the
entire agreement as it pertains to the Escrow Agent and the other parties hereto
and, except as expressly provided herein, may not be changed or modified except
by an instrument in writing signed by all parties to this Agreement. This
Agreement may be executed in several original or facsimile counterparts, each
one of which shall constitute an original, and together shall constitute but one
instrument.

 

6.4.          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation hereof.

 

6.5.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and permitted assigns. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, obligations, immunities and privileges of
the Escrow Agent, without the execution or filing of any instrument or paper or
the performance of any further act.

 

6.6.          Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be sent by certified mail, by
private national courier service (return receipt requested, postage prepaid), by
personal delivery or by facsimile transmission. Such notice or communication
shall be deemed given (a) if mailed, two days after the date of mailing, (b) if
sent by national courier service, one business day after being sent, (c) if
delivered personally, when so delivered, or (d) if sent by facsimile
transmission, on the second business day after such facsimile is transmitted, in
each case as follows:

 

If to the Company, to:

 

Global Defense & National Security Systems, Inc.

11921 Freedom Drive, Suite 550

Two Fountain Square

Reston, Virginia 20190

Attn: Dale R. Davis

Fax:

 

If to the Sponsor, to:

 

Global Defense & National Security Holdings LLC

11921 Freedom Drive, Suite 550

Two Fountain Square

Reston, Virginia 20190

Attn: Frederic Cassis

Fax:

 

If to the Escrow Agent, to:

 

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, New York 11219

Attn: John Baker

Fax:

 

A copy of any notice sent hereunder shall be sent to:

 

Morrison & Foerster LLP

1650 Tysons Blvd., Suite 400

McLean, Virginia 22102

Attn: Lawrence T. Yanowitch, Esq., Lawrence R. Bard, Esq.

Fax: (703) 760-7777

 

 

 

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7.          Liquidation of the Company. The Company shall give the Escrow
Agent written notification of the liquidation and dissolution of the Company in
the event that the Company fails to consummate a Business Combination by
November 24, 2015.

 

6.8.          Disputes. If any disagreement or dispute arises among the Company
and the Sponsor concerning the meaning or validity of any provision hereunder or
concerning any other matter relating to this Escrow Agreement, the Escrow Agent
shall be under no obligation to act, except (i) with joint written instruction
of the Company and the Sponsor, or (ii) under process or order of court, and
shall sustain no liability for its failure to act pending such process or court
order.

 

6.9.          Authorized Signatures. Concurrent with the execution of this
Agreement, the Company will provide a completed certificate of parties
authorized to sign on its behalf, in the form attached hereto as Schedule II.

 

6.10.        Termination. This Agreement shall terminate on the final
distribution or destruction of all of the Sponsor’s Shares in accordance with
the terms of this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Second Amended and
Restated Stock Escrow Agreement as of the date first written above.

 

  GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.           By:   /s/ Frederic
Cassis       Name: Frederic Cassis       Title: Secretary             SPONSOR:  
          GLOBAL DEFENSE & NATIONAL SECURITY HOLDINGS LLC           By: Black
Marlin Ltd, its Manager               By:  /s/ Damian Perl         Name: Damian
Perl         Title: Manager  

 

  American Stock transfer & Trust company,   as Escrow Agent           By:   /s/
Joseph M. Smith       Name: Joseph M. Smith       Title: Director  

 

 

 

 

Schedule I – Escrow Agent Fees For Escrow Services

 

$8,000, to be paid by the Company to the Escrow Agent upon the consummation of
the Company’s initial public offering of securities.

 

 

 

 

Schedule II – Authorized Signatories

 

Individual’s Name   Title   Signature Frederic Cassis   Secretary              
Dale Davis   Director and CEO               Craig Dawson   Treasurer    

 

 

 

